998 F.2d 1011
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Bruce WINFIELD, Defendant-Appellant.
No. 92-5471.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 7, 1993.Decided:  July 28, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CR-91-108)
Elizabeth D. Scher, Morchower, Luxton & Whaley, Richmond, Virginia, for Appellant.
Richard Cullen, United States Attorney, N.G. Metcalf, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
James Bruce Winfield entered guilty pleas to conspiracy to defraud the government (18 U.S.C. § 371 (1988)) and aiding and abetting money laundering (18 U.S.C.A. § 1956 (West Supp. 1992), 18 U.S.C. § 2 (1988)).  The court sentenced Winfield to sixty months imprisonment on the conspiracy count, an offense covered by the sentencing guidelines, and thirty-six months on the money laundering count, a pre-guidelines offense.  The court ordered that the sentences be served consecutively.  Winfield did not object to any aspect of his sentencing at the sentencing hearing.  Winfield noted a timely appeal, however, and his attorney has filed a brief with this Court pursuant to  Anders v. California, 386 U.S. 738 (1967), in which she represents that there are no arguable issues of merit in this appeal.  Winfield has not filed a supplemental brief despite notice from this Court of his opportunity to do so.


2
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Although we deny the government's motion for summary affirmance, we affirm Winfield's convictions and sentences.


3
The only issue Winfield's counsel raises in her brief is that the sentencing court abused its discretion in imposing the eight-year sentence.  Appellate review of a sentence is waived when the defendant fails to object to the sentence calculation at the district court level.   United States v. Tibesar, 894 F.2d 317, 319 (8th Cir.), cert. denied, 59 U.S.L.W. 3245 (U.S. 1990).  Winfield waived appellate review of his sentencing unless the district court committed plain error.  We find no plain error.   See United States v. Olano, 61 U.S.L.W. 4421 (U.S. 1993).


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform her client, in writing, of his right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. § 3006A.  If requested by her client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of her client.*


5
Because the record discloses no reversible error, we dispense with oral argument and affirm Winfield's convictions and sentences.

AFFIRMED


*
 We deny counsel's motion to withdraw